DETAILED ACTION
This action is responsive to the patent appeal board decision dated 10/29/20.
Claims 13-14 and 25 are allowed.

Allowable Subject Matter
Claim13-14 and 25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither singly nor in combination teaches the combined limitations of independent claims 13 and 25.
The closest available prior art are Kamen et al. (US 20080058697, “Kamen”). Shah et al. (US 4532414, “Shah”) and Brugger et al. (US 20020147481, “Brugger”), as outlined in the Final Rejection dated 4/18/19.
However a patent appeal board decision dated 10/29/20 found that a modification of Kamen in view of Shah to reconfigure the components to be mountable on an IV pole to be improper hindsight reasoning: 
With regard to the proposed modification of Kamen, the Examiner determines that “one of ordinary skill in the art would understand the system of Kamen could be converted from the cabinet mounting configuration to the IV pole mounted configuration using the clamping mechanism disclosed by Shah.” Ans. 5. According to the Examiner, the proposed modification of Kamen involves “the substitution of the different mounting configurations for mounting modular heat exchange components of a heat exchange system in a portable manner.” Id. In other words, the Examiner’s proposed modification of Kamen appears to involve reconfiguring its heat exchanger components so that they are mounted to an IV pole. However, the Examiner has not explained adequately how such a modification amounts to a mere simple substitution of one known element for another. See KSR, 550 U.S. at 417. Here, absent improper hindsight reconstruction, we fail to see a sufficiently reasoned explanation based on some rational underpinning explaining why one of ordinary skill in the art would have been led to modify Kamen as proposed by the Examiner, and a reason for such modification is not otherwise evident from the record.

Therefore, the claims are allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM JOSEPH AVIGAN whose telephone number is (571)270-3953.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


ADAM JOSEPH. AVIGAN
Examiner
Art Unit 3739


/ADAM J AVIGAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794